                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT                         DEC 07 2018
                     FOR THE DISTRICT OF MONTANA                             Clerk, U.S Courts
                                                                             District Of Montana
                          MISSOULA DIVISION                                   Missoula Division




 ROSALINDA CINTRON,
                                                   CV 17-108-M-DLC
                      Plaintiff,

        vs.                                         ORDER

 TITLE FINANCIAL CORPORATION,
 INSURED TITLES, LLC, and JOHN
 DOES 1-5,

                      Defendants.

      On December 6, 2018, the Court held a hearing on the parties' pending

discovery motions.   During the hearing, the Court learned of the existence of

additional documents that may be relevant to Plaintiffs Second and Third Motions

to Compel (Docs. 44 & 62).

      Accordingly, IT IS ORDERED that Defendants electronically file the

following documents for in camera review on or before Wednesday, December 12,

2018: (1) any attachments to the documents identified as DEF 708-09, 400-01,

and 721; (2) the recently disclosed and withheld emails identified by Plaintiff

during the motions hearing, which are highlighted in Doc. 112-1; and (3) any

attachments to those emails highlighted in Doc. 112-1.




                                        -1-
DATED this± day of December, 2018.




                                Dana L. Christensen, Chief Judge
                                United States District Court




                          -2-
